Title: From Benjamin Franklin to Arthur Lee and Ralph Izard, 19 February 1780
From: Franklin, Benjamin
To: Lee, Arthur,Izard, Ralph


Gentlemen.
Passy Feb. 19. 1780.
I received last Night the Letter you did me the honour of writing to me, relative to your having a Passage in the Alliance. It was unnecessary to use Arguments with me, to shew the Propriety of that Measure. Mr Lee may remember that I mentioned it to him some Weeks since; and receiving no Answer I imagined he had other Views. The Ship is now repairing at L’Orient. I suppose she will be ready to sail in a fortnight or three Weeks. If Mr Lee carries with him his Nephews, & Mr Izard proposes to take his Family, perhaps it may be well to know from Capt. Jones before the Journey to L’Orient is undertaken, whether he can accommodate them all, Passages being already promised to several Persons. I have the honour to be, Gentlemen,
Your most obedient & most humble Sert.
B Franklin
Hon. Messrs. Lee & Izard.
P.S. I have lately received an Extract from the Minutes of Congress relating to Accounts, of which I send you a Copy inclosed./.
 Notation: Feby. 19. 1780.